Citation Nr: 0425178	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  02-11 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, Puerto Rico (the RO) which declined to reopen a 
previously denied claim of entitlement to service connection 
for a psychiatric disability.   

Procedural History

The veteran served on active duty from December 1969 until 
September 1970.  

The veteran initially filed a claim of entitlement to service 
connection for a psychiatric disability in September 1971.  
In a January 1972 rating decision the RO granted service 
connection for schizophrenia and assigned a 10 percent 
disability rating.  In April 1978 the veteran filed a claim 
for an increased disability rating for schizophrenia.  In 
November 1978, after conducting a review of the evidence, the 
RO determined that the original grant of benefits had been in 
error and initiated severance proceedings.  The veteran's 
appeal of the severance of service connection for a 
psychiatric disability was ultimately denied by the Board in 
a May 1981 decision.  

In December 1995, the veteran attempted to reopen the claim 
of entitlement to service connection for a psychiatric 
disability.  In a decision dated April 1996, the RO declined 
to reopen the claim.  

In September 2000, the RO received the veteran's request to 
reopen his claim for service connection for schizophrenia.  
In a February 2001 rating decision, the RO declined to reopen 
the claim.  The veteran disagreed with the February 2001 
rating decision and initiated this appeal.  The appeal was 
perfected by the timely submission of the veteran's 
substantive appeal (VA Form 9) in July 2002.

In May 2004, the Board requested a medical opinion from the 
Veterans Health Administration (VHA) in accordance with 38 
C.F.R. § 20.901(a) (2003).  The opinion has been provided and 
has been associated with the veteran's VA claims folder.  


FINDINGS OF FACT

1.  In an April 1996 decision, the RO denied the claim of 
service connection for a psychiatric disorder.

2.  The evidence associated with the claims file subsequent 
to the April 1996 decision bears directly and substantially 
upon the specific matter under consideration and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

3.  The veteran was diagnosed with a psychosis in 1971, 
within one year after being discharged from military service; 
the competent medical evidence of record indicates that the 
veteran currently suffers from the progression of the same 
mental health disorder.  


CONCLUSIONS OF LAW

1.  The RO's April 1996 decision denying service connection 
for a psychiatric disorder is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104,  20.1103 (2003).

2.  Since the April 1996 decision, new and material evidence 
has been received, and so the veteran's claim of entitlement 
to service connection for a psychiatric disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  The veteran's psychiatric disability is etiologically 
related to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§  3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen his claim of entitlement to 
service connection for a psychiatric disorder, which was 
previously denied by the RO in April 1996.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  The Board observes that the 
United States Court of Appeals for Veterans Claims (the 
Court) held in Quartuccio that the notice provisions of the 
VCAA apply to cases, such as this, in which a claimant seeks 
to reopen a previously denied claim.

The veteran was notified by the June 2002 statement of the 
case (SOC) of the pertinent law and regulations and of the 
need to submit additional evidence on his claim.  The veteran 
was also informed that he needed to submit new and material 
evidence and of the definition of new and material evidence 
in the June 2002 SOC, the February 2001 rating decision and a 
February 2001 letter from VA.

The June 2002 SOC further explained the pertinent portions of 
the VCAA and what evidence was needed to complete the 
veteran's claim.  Crucially, the veteran was informed by 
means of the SOC as to what evidence he was required to 
provide and what evidence VA would attempt to obtain on his 
behalf.  The SOC explained that VA would obtain government 
records and would make reasonable efforts to help him get 
other relevant evidence, such as private medical records, 
employment records, etc., but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  

The Board notes that the SOC provided the veteran with notice 
that a response was requested within 30 days, but that it 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  The one-year period 
has now expired. 

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the Secretary 
of VA, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2003).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim.  The veteran declined a hearing before 
a Veterans Law Judge.  

Pertinent Law and Regulations

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

For certain chronic disorders, including psychoses, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Finality/new and material evidence

In general, decisions of the agency of original jurisdiction 
(the RO) that are not appealed in the proscribed time period 
are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2003).  Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that in order to be 
material, any newly submitted evidence must relate to an 
unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
[codified at 38 C.F.R. § 3.156 (2003)]. However, this change 
in the law pertains only to claims filed on or after August 
29, 2001.  The veteran's request to reopen his claim was 
initiated in September 2000; therefore his request will be 
adjudicated by applying the former section 3.156.  

Under the former section 3.156, "new and material evidence" 
means evidence not previously submitted to agency decision 
makers which bears "directly and substantially" upon the 
specific matter under consideration.  Such evidence must be 
neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, such evidence 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim." 38 C.F.R. § 
3.156(a) (2001).  That is to say, material evidence is 
evidence that would contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant the claim.  see generally Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual Background

As discussed in detail above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether a claimant has submitted new and material 
evidence with respect to that claim after the last final 
denial, in this case the April 1996 RO decision.  

The "old" evidence

At the time of the April 1996 RO decision, the evidence 
included the veteran's service medical records.  The service 
medical records, induction and separation examinations were 
all negative to references for treatment or diagnosis of any 
psychosis or psychiatric disorder.  There is no indication 
that the SMRs associated with the veteran's claims file are 
in any way incomplete.  

Medical evidence contained in the file also included records 
from the VA Medical Center in San Juan, Puerto Rico which 
included a diagnosis of undifferentiated schizophrenia in 
September 1971 (11 months post-discharge) and a diagnosis of 
schizophrenia, latent type, "non-psychotic" in October 1971 
(shortly after the end of the one year presumptive period).  

The RO in a January 1972 rating decision granted service 
connection and assigned a 10 percent disability rating for 
service-connected psychosis.  

Additional medical records included mental health treatment 
records for inpatient hospitalization at the VAMC in San 
Juan, Puerto Rico between October and December 1974.  These 
records documented ongoing treatment for schizophrenia.

As noted in the Introduction above, in April 1978 the veteran 
filed a claim for an increased disability rating for his 
service-connected psychiatric disorder.  After reviewing the 
file, the RO severed service connection.  In essence, the RO 
determined that although the veteran had received treatment 
for a psychiatric disorder within the presumptive period for 
service-connected disabilities, the specific psychiatric 
disorder he had been diagnosed with was not a psychosis and 
thus was not entitled to the one-year presumption for service 
connection.  The RO determined, further, that the facts did 
not make out a case for service connection for a psychiatric 
disorder outside of the presumptive category.  The RO thus 
determined that the original grant of service connection had 
been in error because the veteran had not shown treatment for 
psychosis within the presumptive period and had not made out 
a successful claim for service connection for a non-psychotic 
psychiatric disorder.  

The veteran appealed that decision to the Board.  In a 
decision in May 1981, the Board denied the veteran's claim of 
entitlement to service connection for a psychiatric disorder.  
The Board determined that service connection was properly 
severed because the veteran's diagnosis in September 1971 was 
undifferentiated schizophrenia, and according to the Board 
this was not an active psychosis.  According to the Board's 
decision, the medical evidence indicated that the diagnosis 
was of a non-psychotic psychiatric disorder, and the grant of 
service connection based on the statutory presumption for 
psychoses had been clear and unmistakable error.

In December 1995, the veteran made a request to reopen his 
claim of service connection for a psychiatric disorder.  In 
support of this request the veteran submitted 1995 treatment 
records from a private hospital.  The records indicated that 
the veteran had received treatment for major depression, 
recurrent and major depression with psychotic features.  The 
records provided no indication regarding the veteran's mental 
health diagnosis in 1971 and made no statement of nexus 
between his current psychiatric disorder and his military 
service.

The April 1996 RO decision

In an April 1996 decision, the RO denied the veteran's 
request to reopen his claim of entitlement to service 
connection for psychiatric disorder.  The RO determined that 
although the veteran had submitted evidence that was new, the 
evidence was not material in that it was not by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Specifically, while the new evidence 
arguably affirmed that the veteran satisfied the first 
element for service connection, current disability; the new 
evidence did not relate to an in-service incurrence or 
aggravation of a psychiatric disorder or provide information 
as to whether or not, either by legal presumption or 
objective the evidence, a nexus between the veteran's service 
and his psychiatric disorder had been established.  As such, 
the new evidence did not, either by itself or when reviewed 
in the context of the entire file, contribute to a more 
complete picture of the veteran's disability, as it did not 
establish the missing elements needed for a successful claim 
of service connection.  

The veteran filed a claim to reopen in September 2000.  
Additional evidence received since the April 1996 RO decision 
will be referred to below.    

Analysis

The April 1996 RO decision is final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104, 20.1103.  As explained above, the 
veteran's claims for service connection for psychiatric 
disorder may only be reopened if he submits new and material 
evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Therefore, the Board's inquiry will be directed to the 
question of whether any additionally submitted (i.e. after 
April 1996) evidence bears directly and substantially upon 
the specific matter under consideration, namely whether the 
veteran received treatment for a psychosis within the one 
year presumptive period after service.  

The additional evidence received since the April 1996 RO 
decision consists of various medical reports as well as an 
August 2004 Veterans Health Administration (VHA) opinion by 
R.R., M.D.  All of these records can be considered "new" in 
that they were not previously before the RO in 1996.  

The newly submitted medical treatment records do not suggest 
that the veteran was diagnosed with or treated for psychosis 
during service or during the presumptive period after 
service.  These records provide no indication that the 
veteran was suffering from a psychosis during the presumptive 
period or while in service and do not provide any statement 
of nexus between the veteran's service and ongoing mental 
health issues.  

Due to the divergent diagnoses contained in the newly 
submitted records, the Board determined that a VHA opinion 
was necessary to clarify the nature of the veteran's current 
mental health disability as well as the nature of the mental 
health disability diagnosed in September 1971.  See 38 C.F.R. 
§ 20.901 (2003).  

The VHA specialist, Dr. R.R., concluded that given the 
progression of the veteran's illness, the September 1971 
diagnosis of undifferentiated schizophrenia was likely 
incorrect and the more appropriate diagnosis would be mood 
disorder, not otherwise specified.  Dr. R.R. concluded that 
based upon his review of the records that the veteran had 
manifested a psychosis within the presumptive period.  Dr. 
R.R. further concluded that the veteran's current disability 
is best described as Major Depression with psychotic 
features.  Finally, Dr. R.R. concluded that the veteran's 
current psychiatric disability was a progression of the 
psychiatric disability which had manifested during the 
presumptive period.    

Clearly the VHA opinion is new and material.  It specifically 
addresses all three Hickson elements and crucially provides 
competent medical nexus information as well as evidence that 
the veteran's disability manifested to a compensable degree 
during the presumptive period.  

Accordingly, new and material evidence has been submitted as 
to the key Hickson elements, in-service incurrence or 
aggravation of illness and medical nexus, and the veteran's 
claim is reopened on these bases.

In short, for reasons explained above the newly submitted 
evidence includes competent medical evidence which serves to 
show that his psychiatric disorder was incurred during the 
presumptive period after separation from service.  The 
evidence which has been submitted bears directly and 
substantially on the issues of the claim for service 
connection and it is thereby material.  The additionally 
submitted evidence thus does raise a reasonable possibility 
of substantiating the claim on the merits.  See 38 C.F.R. 
§ 3.156 (2001).  The additional medical evidence establishes 
that the veteran developed a qualifying psychiatric condition 
during the presumptive period and that the veteran's current 
psychiatric disability is a progression of that illness.  
Accordingly, new and material evidence has been submitted as 
to the key Hickson elements, presumptive period incurrence of 
disease and medical nexus, and the veteran's claim is 
reopened.

Procedural concerns

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must consider certain procedural 
concerns.  First, there is the case of Bernard v. Brown, 4 
Vet. App. 384 (1993).  The second concern involves the 
statutory duty to assist, which comes into play at this 
juncture.  Third is the standard of review which the Board 
must employ in de novo decisions.

(i.) Bernard considerations

In Bernard, the Court held that before the Board may address 
a matter that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to 
address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities.

In the present case, the veteran's representative has 
presented an informal hearing presentation setting forth the 
veteran's contentions as to why he believes that service 
connection should be granted. The Board is therefore of the 
opinion that the veteran will not be prejudiced by its 
consideration of this issue on its merits.

The Board also notes the holding of the Court in Padgett v. 
Principi, No. 02-2259 (U.S. Vet. App. July 9, 2004), which 
requires the Board to obtain a waiver of RO consideration 
from the veteran prior to considering a VHA opinion.  
However, as the benefit sought on appeal has been granted, 
the veteran is not prejudiced by the Board proceeding to the 
merits of the claim.  Referring the matter for a waiver would 
therefore result in undue delay of the resolution of this 
claim.  See 38 C.F.R. § 20.1102 (2003) [harmless error].    



(ii.) VA's statutory duty to assist

As discussed above, VA's statutory duty to assist the veteran 
in the development of her claim attaches at this juncture. 
The Board must therefore determine whether additional 
development of the evidence is needed.

In this case, the RO provided assistance to the veteran and 
requested the veteran's VA treatment records.  Those records 
have been obtained and associated with the veteran's VA 
claims folder.  

In sum, the facts relevant to the veteran's claim have been 
properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of the claim.

(iii.) Standard of review

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the entire record on 
appeal. See 38 U.S.C.A. § 7104(a). When there is an 
approximate balance of the evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  The Justus presumption of 
credibility does not apply at this stage of the Board's 
deliberations.

The Board will accordingly move on to a de novo consideration 
of this issue.

Discussion of the merits of the claim

The pertinent facts have been set forth above and will not be 
repeated. 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.  

With respect to Hickson element (1), it is undisputed that 
the veteran has a psychiatric disability, albeit variously 
diagnosed.  The August 2004 VHA medical opinion and the March 
1996 private treatment records diagnosed major depression.  
Hickson element (1) is therefore satisfied.  

Moving to Hickson element (2), in-service incurrence of 
disease or injury (including within the one year presumptive 
period after service), the veteran's service medical records 
are silent for mental health treatment during service.  
However, the record clearly indicates that the veteran sought 
treatment for a psychiatric condition in September 1971, 
eleven months after his separation from service.    

As noted above, certain diseases, such as psychoses, are 
granted presumptive service connection if competent evidence 
establishes that the disease or disability subject to the 
presumption manifested to a compensable degree within one 
year from the date of separation from service.  See 38 C.F.R. 
§§  3.307; 3.309 (2003).  The veteran separated from service 
on September 30, 1970 and the presumptive period therefore 
concluded on September 30, 1971.  

The key question here is whether the psychiatric disorder 
which necessitated medical treatment in September 1971 was a 
psychosis.  Records from the VAMC associated with the 
veteran's VA claims folder clearly indicate that the veteran 
reported for treatment of a psychiatric condition on 
September 1, 1971, within the presumptive period.  As 
described above, the RO initially granted service connection 
based on the premise that this treatment was for a psychosis, 
but later severed service connection based upon its finding 
that a psychosis had not been present in September 1971.

It is now well-settled that the Board may not exercise its 
own medical judgment.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  As such, the Board must rely on the opinions of 
competent medical professionals.  In this case, the only 
competent medical opinion is that of the August 2004 VHA 
expert, which indicates that the veteran had manifested a 
psychiatric disability which was a psychosis within the 
presumptive period.  There is no competent medical opinion to 
the contrary.  The RO rating board severed service connection 
based on its own medical judgment.  The Board's May 1981 
decision was evidently informed by a staff medical advisor.  
However, the Board is prohibited from relying on its own 
unsubstantiated medical judgment in the resolution of claims, 
even if such emanates from a physician in the Board's employ.  
See Crowe v. Brown, 7 Vet. App. 238, 244 (1995); Austin v. 
Brown, 6 Vet. App. 547, 552 (1994)  

Therefore, element (2), incurrence of disease within the one 
year presumptive period after service, has been satisfied.  

Thus, the veteran has been found to have manifested a 
psychosis during the presumptive period.  Additionally, his 
medical records indicate a diagnosis of a current psychiatric 
disability, major depression with psychotic features.  With 
respect to Hickson element (3), medical nexus, in the August 
2004 VHA opinion, Dr. R.R. made a specific determination that 
the veteran's current psychiatric disability is related to 
the psychiatric disability manifest in 1971.  

All three Hickson elements are therefore met.  On this basis, 
the Board has determined that the evidence supports the grant 
of service connection for a psychiatric disability.  The 
benefit sought on appeal is allowed.




ORDER

Entitlement to service connection for a psychiatric disorder 
is granted.




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



